Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–15 have been submitted for examination.  
Claims 1–15 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2011/0246621) in view of Bjordammen et al. (US 2015/0067722).
Regarding claim 1, May discloses:
A method for rendering a HTTP (May, ¶ [0019], “techniques that allow streaming of data using non-streaming protocols such as, for example, HyperText Transfer Protocol (HTTP).”) Live Streaming video stream on a display (May, ¶ [0022], “"Live" indicates the playlist file is for live content, which can have an indefinite start time”, ¶ [0236], “playback media files for live streaming content from a content provider”) comprising: 
(a) a player receiving a master manifest from a network device in response to selecting a video channel; (May, ¶ [0073], “Indexer 135 may function to create a playlist file corresponding to the segmented media files so that client devices can reassemble the media files to provide real-time, or near real-time, transmission of the content provided by server 120. In response to one or more requests from a client device, HTTP server agent 145 (or other servers) may transmit one or more playlist files as generated by indexer 135 and media files of content as generated by segmenter 130.”)
(b) said player receiving a plurality of variant manifests referenced by said master manifest from said network device, where each of said variant manifests references video files each of which having a different bit rate for the same video stream; (May, ¶ [0155], “This variant playlist can include URIs to media playlist files for the various encoding levels. Thus, a client device can select a target bit rate from the alternatives provided in the variant playlist indicating the encoding levels and retrieve the corresponding playlist file. In one embodiment, a client device may change between bit rates during playback (e.g. as described with respect to FIGS. 9A-9D). The variant playlist indicating the various encoding levels is stored on the server in operation 252. In operation 242, each of the playlists referred to in the variant playlist can also be generated and then stored in operation 252.”)
(May, ¶ [0156], “In response to a request from a client device, the server may transmit the variant playlist that indicates the various encoding levels in operation 272. The server may receive a request for one of the media playlists specified in the variant playlist corresponding to a selected bit rate in operation 282. In response to the request, the server transmits the media playlist file corresponding to the request from the client device in operation 292. The client device may then use the media playlist to request media files from the server. The server provides the media files to the client device in response to requests in operation 297.”)
(d) determining an effective start time of said video stream based upon said selecting said video channel (May, ¶ [0132], “The second type of session is an event session, where the client can tune into any point of the broadcast (e.g., start from the beginning, start from a mid-point). This type of session can be used for rebroadcast, for example.”) where said effective start time is a time later than an earliest time referenced in said plurality of variant manifests; (May, ¶ [0067], “In rolling mode, the server may limit the availability of media files by removing media file identifiers from the beginning of the playlist file on a rolling basis, thereby providing a sliding window of media content accessible to a client device. The server can also add media file identifiers to the playlist and, in rolling mode, the server can limit the availability of media files to those that have been most recently added to the playlist. The client then repeatedly downloads updated copies of the playlist file to continue viewing. The rolling basis for playlist downloading can be useful when the content is potentially unbounded in time (e.g. content from a continuously operated web cam). The client can continue to repeatedly request the playlist in the rolling mode until it finds an end tag in the playlist.”)
May does not explicitly teach “(e) said player enabling reverse of said video stream based upon one of said variant manifests to as early as said effective start time and not enabling reverse of said video stream based upon one of said variant manifests to a time earlier than said effective start time.”.

(e) said player enabling reverse of said video stream (“allow for some amount of `rewind` capability”) based upon one of said variant manifests to as early as said effective start time and not enabling reverse of said video stream based upon one of said variant manifests to a time earlier than said effective start time. (Bjordammen, ¶ [0056], “The deep buffer version of the content created at 204 maintains content in a buffer for a longer duration than the shallow buffer version before deleting the content. For example, 30 minutes of content may be stored in the deep buffer such that the client is working with a buffer of older content. In other words, for fast forward to work with live content, the client must have access to a buffer having a depth maintaining formerly live content (at least a few minutes old), so that when the ad breaks come and the client tries to skip ahead, the client is able to skip forward in the buffer without catching up to live. The linear packager 108 may leave some amount of old media chunks on the origin server (maybe a few minutes worth of content per channel) to allow for some amount of `rewind` capability.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capable of streaming multiple versions of the same content as taught by May with the system for allowing conditionally limited reverse capability as taught by Bjordammen, the motivation is “allow for some amount of `rewind` capability” as taught by Bjordammen (¶ [0056]).

Regarding claim 2, the combination of May and Bjordammen teaches:The method of claim 1 further comprising said player receiving said video stream over a cable network. (May, ¶ [0254], “Network interface(s) 880 may also include, for example, a wired network interface to communicate with remote devices via network cable 887, which may be, for example, an Ethernet cable, a coaxial cable, a fiber optic cable, a serial cable, or a parallel cable.”)

Regarding claim 3, the combination of May and Bjordammen teaches:The method of claim 1 further comprising said player switching between a first of said variant manifests to a second of said variant manifests based upon a change in bandwidth to said player. (May, ¶ [0176], “a client device selects the lowest available bit rate initially. While playing the media, the client device can monitor available bandwidth (e.g. current network connection bit rates) to determine whether the available bandwidth can support use of a higher bit rate for playback. If so, the client device can select a higher bit rate and access the media files indicated by the higher bit rate media playlist file. The reverse can also be supported. If the playback consumes too much bandwidth, the client device can select a lower bit rate and access the media files indicated by the lower bit rate media playlist file.”)

Regarding claim 4, the combination of May and Bjordammen teaches:The method of claim 1 wherein said master manifest includes an EXTM3U tag. (May, ¶ [0159], “each time a playlist file is loaded or reloaded from the playlist URI, the client checks to determine that the playlist file begins with a #EXTM3U tag and does not continue if the tag is absent. As discussed above, the playlist file includes one or more tags as well as one or more URIs to media files.”)

Regarding claim 5, the combination of May and Bjordammen teaches:The method of claim 1 wherein each of said variant manifests includes an EXT-X- PLAYLIST-TYPE tag that has a value of EVENT. (May, ¶ [022], “In one embodiment, the tag can take the form of: #EXT-X-PLAYLIST-TYPE:[VOD|LIVE|EVENT], where this tag specifies one of VOD or Live or Event and where "VOD" indicates the playlist file is for Video on Demand content, "Live" indicates the playlist file is for live content, which can have an indefinite start time and can be happening at nearly the same time that the media files are received for presentation (e.g. playback through displaying video) at a client device, and "Event" indicates the playlist file is for an event which can have an indefinite ending time but has a definite, fixed starting time and can be happening at nearly the same time that the media files are received for presentation at a client device.”)

Regarding claim 6, the combination of May and Bjordammen teaches:The method of claim 1 wherein each of said variant manifests includes an EXT-X- PLAYLIST-TYPE tag that has a value of VOD. (May, ¶ [0022], “the tag can take the form of: #EXT-X-PLAYLIST-TYPE:[VOD|LIVE|EVENT], where this tag specifies one of VOD or Live or Event and where "VOD" indicates the playlist file is for Video on Demand content,”)

Regarding claim 7, the combination of May and Bjordammen teaches:The method of claim 1 wherein each of said variant manifests is free from including an EXT-X-PLAYLIST-TYPE tag. (May contemplates the presence of an optional TYPE tag as an optimization, which makes obvious that first, the TYPE tag is optional and second that a variant manifest may be free from including the TYPE tag, ¶ [0023], “The presence of the TYPE tag (e.g. #EXT-X-PLAYLIST-TYPE) in a playlist file effectively announces that the playlist will adhere to a manner of operation that is consistent with the type of content, and this can allow a client device to process the playlist in a manner that can be optimized for the type of playlist.”)

Regarding claim 8, the combination of May and Bjordammen teaches:The method of claim 1 wherein said player enabling another reverse faster than said reverse of said video stream based upon one of said variant manifests to as early as said effective start time. (May, ¶ [0132], “The second type of session is an event session, where the client can tune into any point of the broadcast (e.g., start from the beginning, start from a mid-point). This type of session can be used for rebroadcast, for example.”)

Regarding claim 9, the combination of May and Bjordammen teaches:The method of claim 1 further comprising updating each of said variant manifests (May, ¶ [0068], “the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth, without compromising continuity of playback.”) with additional information obtained from said network device. (May, ¶ [0067], “the server can operate in either cumulative mode or in rolling mode. In cumulative mode, the server can create a playlist file and append media file identifiers to the end of the playlist file. The client then has access to all parts of the stream from a single playlist file (e.g., a user can start at the middle of a show) when downloaded.”)

Regarding claim 10, the combination of May and Bjordammen teaches:The method of claim 1 wherein said variant manifests are simultaneously maintained until said player switches to a different said video stream not associated with said variant manifests. (May, ¶ [0068], “the mechanism supports bit rate switching by providing variant streams of the same presentation. For example, several versions of a presentation to be served can be stored on the server. Each version can have substantially the same content but be encoded at different bit rates. This can allow the client device to switch between bit rates depending on, for example, a detection of the available bandwidth, without compromising continuity of playback.”)

Regarding claim 11, the combination of May and Bjordammen teaches:The method of claim 1 wherein said player enabling fast forward of said video stream based upon one of said variant manifests to as late as a current play time. (Bjordammen, ¶ [0056], “The deep buffer version of the content created at 204 maintains content in a buffer for a longer duration than the shallow buffer version before deleting the content. For example, 30 minutes of content may be stored in the deep buffer such that the client is working with a buffer of older content. In other words, for fast forward to work with live content, the client must have access to a buffer having a depth maintaining formerly live content (at least a few minutes old), so that when the ad breaks come and the client tries to skip ahead, the client is able to skip forward in the buffer without catching up to live. The linear packager 108 may leave some amount of old media chunks on the origin server (maybe a few minutes worth of content per channel) to allow for some amount of `rewind` capability.”)

Regarding claim 12, the combination of May and Bjordammen teaches:The method of claim 11 wherein said current play time matches a live position. (Bjordammen, ¶ [0056], “The deep buffer version of the content created at 204 maintains content in a buffer for a longer duration than the shallow buffer version before deleting the content. For example, 30 minutes of content may be stored in the deep buffer such that the client is working with a buffer of older content. In other words, for fast forward to work with live content, the client must have access to a buffer having a depth maintaining formerly live content (at least a few minutes old), so that when the ad breaks come and the client tries to skip ahead, the client is able to skip forward in the buffer without catching up to live. The linear packager 108 may leave some amount of old media chunks on the origin server (maybe a few minutes worth of content per channel) to allow for some amount of `rewind` capability.”)

Regarding claim 13, the combination of May and Bjordammen teaches:The method of claim 1 wherein said master manifest is modified to include said variant manifests. (May, ¶ [0155], “This variant playlist can include URIs to media playlist files for the various encoding levels. Thus, a client device can select a target bit rate from the alternatives provided in the variant playlist indicating the encoding levels and retrieve the corresponding playlist file. In one embodiment, a client device may change between bit rates during playback (e.g. as described with respect to FIGS. 9A-9D). The variant playlist indicating the various encoding levels is stored on the server in operation 252. In operation 242, each of the playlists referred to in the variant playlist can also be generated and then stored in operation 252.”)

Regarding claim 14, the combination of May and Bjordammen teaches:The method of claim 1 wherein each of said variant manifests is free from including an EXT-X-PLAYLIST tag when received (May contemplates the presence of an optional TYPE tag as an optimization, which makes obvious that first, the TYPE tag is optional and second that a variant manifest may be free from including the TYPE tag, ¶ [0023], “The presence of the TYPE tag (e.g. #EXT-X-PLAYLIST-TYPE) in a playlist file effectively announces that the playlist will adhere to a manner of operation that is consistent with the type of content, and this can allow a client device to process the playlist in a manner that can be optimized for the type of playlist.”) and each of which is modified to a modified variant manifest that includes an EXT-X-PLAYLIST-TYPE tag that has a value of EVENT. (May, ¶ [0155], “This variant playlist can include URIs to media playlist files for the various encoding levels. Thus, a client device can select a target bit rate from the alternatives provided in the variant playlist indicating the encoding levels and retrieve the corresponding playlist file. In one embodiment, a client device may change between bit rates during playback (e.g. as described with respect to FIGS. 9A-9D). The variant playlist indicating the various encoding levels is stored on the server in operation 252. In operation 242, each of the playlists referred to in the variant playlist can also be generated and then stored in operation 252.”)

Regarding claim 15, the combination of May and Bjordammen teaches:The method of claim 1 wherein one of said variant playlists is obtained at a greater frequency than another one of said variant playlists. (May teaches that type VOD playlists are not updated at all, which means that other types are updated more frequently, ¶ [0023], “when the playlist type indicator is "VOD", the client device can be configured NOT to update the playlist file because it can be assumed that a playlist for a Video on Demand will not change and therefore there is no need to request updates.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426